Citation Nr: 1708915	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-27 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension; and if so, whether the reopened claim should be granted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a visual disability; and if so, whether the reopened claim should be granted. 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability; and if so, whether the reopened claim should be granted.

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to November 1972.  For his service, he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The issues of entitlement to service connection for hypertension and a visual disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed March 1986 rating decision denied service connection for hypertension, an eye injury, and hearing loss.

2. The evidence associated with the record subsequent to the March 1986 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a hypertension, a visual disability, and bilateral hearing loss disability.

3. Bilateral hearing loss disability is etiologically related acoustic trauma sustained in active service.



CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a visual disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).
 
3. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4. Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Entitlement to Service Connection for Hypertension

A March 1986 rating decision denied service connection for hypertension based on findings that hypertension was not shown at separation, there was no evidence of a chronic disability since service, and hypertension was not presumed to be related to service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the March 1986 rating decision included service treatment records (STRs).

The pertinent evidence that has been received since the March 1986 rating decision includes VA Medical Center treatment records and November 2008 private treatment records which show that the Veteran has been diagnosed with hypertension; and, a statement from the Veteran that his hypertension was first diagnosed during his separation examination.

The Board finds that the evidence of a current diagnosis of hypertension and the Veteran's lay statements are new and material.  The Board notes they are not cumulative or redundant of the evidence previously of record. Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for hypertension is warranted.  To that extent only, the appeal is allowed.




Entitlement to Service Connection for a Visual Disability

A March 1986 rating decision denied service connection for residuals of an eye injury based on findings that an eye injury was not shown at separation, there was no evidence of a chronic disability since service, and an eye injury was not presumed to be related to service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the March 1986 rating decision included STRs.

The pertinent evidence that has been received since the March 1986 rating decision includes a statement from the Veteran that his visual disability was directly due to an incident in service.

The Board finds that the August 2009 lay testimony is new and material.  The Board notes it is not cumulative or redundant of the evidence previously of record. Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a visual disability is warranted.  To that extent only, the appeal is allowed.

Entitlement to Service Connection for Bilateral Hearing Loss Disability

An April 1986 rating decision denied service connection for a hearing loss based on findings that hearing loss was not shown at separation, there was no evidence of a chronic disability since service, and hearing loss was not presumed to be related to service.  The Veteran did not appeal that decision.

The pertinent evidence of record at the time of the March 1986 rating decision included STRs and a post-separation audiology evaluation.

The pertinent evidence that has been received since the March 1986 rating decision includes a statement from the Veteran that his hearing loss began in and was directly due to service, including the significant acoustic trauma sustained therein.

The Board finds that the Veteran's statements are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss disability.  Accordingly, reopening of the claim of entitlement to service connection for bilateral hearing loss disability is warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2016).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he first experienced bilateral hearing loss during active service and that his hearing loss disability is a result of acoustic trauma sustained in active service.  Specifically, the Veteran has asserted that he was regularly exposed to heavy shelling from mortar rounds, small arms fire, heavy artillery, grenades, helicopters, and tanks.  The Veteran further reported that he was exposed to that acoustic trauma without hearing protection.  A review of the Veteran's service personnel records shows that the Veteran served in the United States Army in support of combat operations in the Republic of Vietnam and that he served as a light weapons infantryman.  Further, the Veteran was awarded a Combat Infantryman Badge for his active service.  Therefore, the Board concedes the Veteran's exposure to acoustic trauma during active service. 

A review of the Veteran's STRs shows the Veteran was not afforded an audiogram at the time of his separation examination.  Therefore, it is impossible to tell whether the Veteran experienced a decrease in his hearing acuity during service.  However, the Board notes that an examination in June 1978, just six years after the Veteran's separation from active service, revealed that he had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2016).  

Additionally, the Veteran has reported that he first experienced decreased hearing acuity during active service and that his symptoms have gotten progressively worse over time.  The Board notes that the Veteran is competent to report when he first experienced hearing loss and that the symptoms have continued since service. Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995).  Moreover, the Board finds the Veteran to be credible.

At a January 2009 VA audiology evaluation, the Veteran reported the in-service acoustic trauma described above.  The examiner diagnosed a mixed type hearing loss, bilaterally.  The examiner opined that an opinion as to the issue of whether the Veteran's bilateral hearing loss disability was etiologically related to acoustic trauma sustained in active service could not be provided without resorting to speculation.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and that the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, as noted, the examiner specifically stated that an opinion could not be provided without resorting to speculation.  Therefore, the Board finds that the January 2009 VA audiology evaluation inadequate to serve as negative evidence against the claim.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and his statements have been found credible. 

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced hearing loss while in active service and that he has continued to experience hearing loss since that time and those statements have been found credible by the Board.  The Veteran has a current diagnosis of bilateral hearing loss disability.  The VA medical opinion is not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for hypertension is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a visual disability is granted.

New and material evidence has been received and reopening of the claim of entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

The Board finds that additional development is required before the claims of entitlement to service connection for hypertension and a visual disability are decided.

The Veteran has asserted that his hypertension is related to his active service.  Specifically, he reports that the doctors informed him of issues with hypertension during his discharge examination; and, that he has been on blood pressure medicine ever since a couple of months following discharge.  A review of post-service private medical treatment records show that the Veteran was seen numerous times throughout 2008 by Dr. J.M with an elevated blood pressure.  Further, at a visit in October 2008, Dr. J. M. specifically noted in his impression a finding of hypertension.  The record shows that the Veteran has not been afforded a VA examination to determine the nature or etiology of his hypertension.

In light of the Veteran's reports of experiencing the onset of hypertension within one year of service, and post-service medical evidence showing that the Veteran has been diagnosed with hypertension; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology his hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has also asserted that his visual impairment is directly due to an incident in service in which he was struck in the face with a beer can, and ultimately required stitches to his eye.  A review of the STRs reveals that the Veteran sustained an injury to his left eye in February 1972 while on active duty in Republic of Vietnam.  The records reveal that during optometry visits to his local VA Medical Center in 2011 and 2013, the Veteran consistently reported that an injury occurred to his eye while in service.  In a 2009 lay statement in support of his claim, the Veteran reported the above trauma to his eye occurred while serving in the Republic of Vietnam.  He also stated that now he cannot see well out of that eye.  The record reveals that the Veteran has not been afforded a VA examination to determine the etiology of the vision problem in his left eye.

In light of the Veteran's reports of an injury to his eye while in service, and his statement regarding the onset of vision problems; the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any visual disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his hypertension.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his active service, or had its clinical onset during active service.  

The examiner should also provide an opinion as to whether the Veteran's hypertension was at least as likely as not (50 percent or greater probability) caused or chronically worsened by his service-connected diabetes.

The rationale for all opinions expressed must be provided.
   
3. Then, schedule the Veteran for a VA eye examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should diagnose all currently present eye disabilities in both eyes. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present eye disability is etiologically related to the Veteran's active service, to include the documented in-service injury to his eye in February 1972.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present eye disability was caused or chronically worsened by the Veteran's service-connected diabetes.  

The rationale for all opinions expressed must be provided.  

4.  Confirm that all VA examination reports and medical opinions provided comport with this remand and undertake any other development determined to be warranted.    

3. Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


